DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3-10, it is unclear how the film has resin in it which could be discharged when the film itself has no liquid resin in it.  For the purposes of examination, this is considered to mean resin between the film and the molding surface is discharged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpik et al.(US Publication 2008/0136060) and Heim et al.(S Publication 2013/0069286)
Shpik et al. discloses a method and apparatus for resin transfer molding by placing fiber reinforced material(40) on a molding surface(12), covering it with a film to seal it and form a cavity(44), supplying resin from a supply unit[0028], sucking air from the cavity using a degassing waterproof unit which blocks resin from entering located on the mold side of the cavity(26, 30) and is perpendicular to the laying up direction of the layup, and discharging resin from the cavity using a unit on the film side of the cavity.(Figures 1 and 2)  The reference shows the resin discharge and the resin supplying to be on opposite ends of the layup, which are considered opposite sides with respect to a width direction based on applicant’s specification[0031].(Figure 2)The reference does not disclose the location of the resin supply unit relative to the layup.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the resin supply unit on the opposite side of the layup from the discharge unit since this would place it on the same side as the resin entered from.(Figure 1)
As to the limitation of plate thickness of the layup in the laying up direction being changed in the direction perpendicular to the laying up direction so as to form a step in an area to be used as a product, Heim et al. shows a method of infusing resin into a layup, the layup having a step change in the layup in the direction perpendicular to the laying up direction which forms a step in the final product.(Figure 2)  It would have been obvious to one of ordinary skill in the art at the time of filing to include stiffeners connected to the skins in Shpik et al., thus forming a step change in the layup in the direction perpendicular to the laying up direction which forms a step in the final product since the joining of stiffeners to skins as reinforcement is extremely well-known and conventional in the composite arts and since it is known to apply stiffeners to skins which are used in resin transfer molding as shown by Heim et al. and since Shpik et al. is directed to making aircraft fuselages which those knowledgeable in the art know contain stiffeners which Heim et al. shows forms a step change in the final product.
Regarding claim 5, Shpik et al. discloses the degassing unit has a breathable waterproof membrane that allows gas to flow through but not resin(22), a vacuum suction medium(26), and a vacuum suction line(30; [0024]).
Regarding claim 6 while the reference does not disclose the presence of a vacuum gauge on the vacuum line, it would have been obvious to one of ordinary skill in the art at the time of filing to have a vacuum gauge on the vacuum line to monitor the degree of vacuum with the cavity since that would indicate the amount of air left in the cavity.
Claims 1, 3-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockett et al.(US Publication 2012/0119422) in view of Ballow.
Lockett et al. discloses a method and apparatus for resin transfer molding by placing fiber reinforced material(24) on a molding surface(22), covering it with a film to seal it and form a cavity(28), supplying resin from a supply unit(34), and discharging resin from the cavity using a discharging unit provided on the edge of the layup.  The resin supplying and the resin discharging occur on opposite sides of the layup since the resin is discharge using the outlets 32 which are on the opposite side from the resin inlet(38). The reference does not disclose the presence of a degassing waterproof unit to remove air from the cavity.  Ballow teaches a method and apparatus of resin transfer molding which sucks air from the cavity between a film and a mold using a degassing waterproof unit which blocks resin from entering located near the mold side of the cavity(212) which is perpendicular to the laying up direction of the layup.(Figure 2) This aids in air removal from the cavity.  It would have been obvious to one of ordinary skill in the art at the time of filing to include a degassing unit located on the mold surface past the edge of the layup which removes air while preventing resin from exiting using it since this would aid in removing air from the cavity.([0002];[0025])
As to the limitation of plate thickness of the layup in the laying up direction being changed in the direction perpendicular to the laying up direction so as to form a step in an area to be used as a product, Lockett et al. shows a step change in direction perpendicular to the layup direction in Figure 9.  This is part of the final product.
Regarding claim 4, Lockett et al. teaches using a resin diffusion film to diffuse the resin in the layup.(26)
Regarding claim 6, Ballow teaches using a pressure gauge to monitor the vacuum inside the bag.[0003]  It would have been obvious to one of ordinary skill in the art at the time of filing to have a vacuum gauge on the vacuum line to monitor the degree of vacuum with the cavity since that would indicate the amount of air left in the cavity.
Regarding claim 8, Ballow shows the degassing unit is located in an area that is not part of the product.
Regarding claim 9, Lockett et al. shows the resin enters the layup at about perpendicular  to the layup.
Regarding claim 10, Lockett et al. shows the resin is applied to the center of the cavity, and Ballow discloses the degassing unit surrounds the perimeter of the cavity.(108; Figure 1)
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the references do not show a step change in the layup direction which remains part of the final product, Heim et al. shows a step change which is part of the final product.  Lockett et al. also shows a step change which is part of the final product.(Figure 9)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746